ORDER ACKNOWLEDGING RESPONDENTS COMPLIANCE AND TERMINATION OF SUSPENSION
This Court on September 7, 2001, ordered the respondent, Martin H. Kinney, to show cause in writing why he should not be suspended from the practice of law in Indiana for his failure to cooperate with the Indiana Supreme Court Disciplinary Commission in its investigation of a grievance filed against him. When the respondent failed to respond or continued in his failure to cooperate with the Commission, the Court suspended him on January 7, 2002, pursuant to Ind. Admission and Discipline Rule 23(10)()(@2). On January 16, 2002, the respondent filed his response to this Court's order of September 7, 2001. On January 18, 2002, the Commission filed its Certificate of Compliance informing this Court that the respondent has cooperated with the Commission.
The Court finds that the respondent's suspension terminated upon the filing of the Certificate of Compliance pursuant to Admis.Disce.R. 23(10)(f})(8).
Accordingly, the Court finds that this matter is moot and hereby ORDERS the dismissal of this matter.
The Clerk is directed to send copies of this order to the respondent or her attorney; and to the Indiana Supreme Court Disciplinary Commission.